
      
        DEPARTMENT OF THE INTERIOR
        Fish and Wildlife Service
        50 CFR Part 17
        RIN 1018-AJ16

        Endangered and Threatened Wildlife and Plants; Extension of the Public Comment Period on the Proposed Designation of Critical Habitat for the California Red-legged Frog (Rana aurora draytonii)
        
          AGENCY:
          Fish and Wildlife Service, Interior.
        
        
          ACTION:
          Proposed rule; extension of public comment period.
        
        
          SUMMARY:

          We, the U.S. Fish and Wildlife Service (Service), announce the extension of the public comment period on the proposed designation of critical habitat for the California red-legged frog (Rana aurora draytonii). The comment period will provide the public, and Federal, State, and local agencies and Tribes with an opportunity to submit written comments on the proposal. Comments previously submitted for this proposal need not be resubmitted as they have already been incorporated into the public record and will be fully considered in any final decision.
        
        
          DATES:

          The original comment period is scheduled to close on June 14, 2004 (69 FR 19620, April 13, 2004). The public comment period for this proposal is now extended for an additional 30 days. We will now accept comments and information until 5 p.m. July 14, 2004. Any comments received after the closing date may not be considered in the final decisions on these actions.
        
        
          ADDRESSES:
          If you wish to comment, you may submit your comments and materials concerning this proposal by any one of several methods:
          1. You may submit written comments and information to the Field Supervisor, Sacramento Fish and Wildlife Office, U.S. Fish and Wildlife Service, 2800 Cottage Way, Suite W. 2605, Sacramento, California 95825.
          2. You may hand-deliver written comments and information to our Sacramento Fish and Wildlife Office, at the above address, or fax your comments to 916/414-6712.

          3. You may send your comments by electronic mail (e-mail) to fw1crlf@r1.fws.gov. For directions on how to submit electronic filing of comments, see the “Public Comments Solicited” section below. In the event that our internet connection is not functional, please submit comments by the alternate methods mentioned above.
          All comments and materials received, as well as supporting documentation used in preparation of this proposed rule, will be available for public inspection, by appointment, during normal business hours at the above address.
        
        
          FOR FURTHER INFORMATION CONTACT:
          For general information, and for information about Alameda, Butte, Contra Costa, El Dorado, Fresno, Kern, Marin, Mariposa, Merced, Napa, Plumas, San Joaquin, San Mateo, Santa Clara, Solano, Sonoma, Stanislaus, Tehama, and Tuolumne Counties, contact Wayne White, Field Supervisor, Sacramento Fish and Wildlife Office, U.S. Fish and Wildlife Service, 2800 Cottage Way, Suite W. 2605, Sacramento, California 95825 (telephone 916/414-6600; facsimile 916/414-6712).
          For information about Los Angeles, Monterey, San Benito, San Luis Obispo, Santa Barbara, Santa Cruz, and Ventura Counties, contact Diane Noda, Field Supervisor, Ventura Fish and Wildlife Office, U.S. Fish and Wildlife Service, 2394 Portola Road, Suite B, Ventura, California 93003 (telephone 805/644-1766; facsimile 805/644-3958).
          For information about areas in the San Gabriel Mountains of Los Angeles County or Riverside and San Diego Counties, contact Jim Bartel, Field Supervisor, Carlsbad Fish and Wildlife Office, U.S. Fish and Wildlife Service, 2730 Loker Avenue West, Carlsbad, California 92008 (telephone 760/431-9440; facsimile 760/431-9624).
        
      
      
        SUPPLEMENTARY INFORMATION:
        Public Comments Solicited

        It is our intent that any final action resulting from the April 13, 2004, proposed designation of critical habitat for the California red-legged frog (Rana aurora draytonii) (69 FR 19620) will be as accurate as possible. Therefore, we solicit comments or suggestions from the public, other concerned governmental agencies, the scientific community, industry, or any other interested party concerning this proposed rule. On the basis of public comment, during the development of the final rule we may find that areas proposed are not essential, appropriate for exclusion under section 4(b)(2), or not appropriate for exclusion, in which case they would be removed from or made part of the final designation. We particularly seek comments concerning:
        (1) The reasons why any areas should or should not be determined to be critical habitat as provided by section 4 of the Act, including whether the benefits of designation will outweigh any threats to the species resulting from the designation;
        (2) Specific information on the amount and distribution of California red-legged frog and its habitat, and which habitat or habitat components are essential to the conservation of this species and why;
        (3) Whether the primary constituent elements for the California red-legged frog as defined in this proposal are biologically and scientifically accurate, specifically,
        (a) Whether aquatic habitat used for breeding must have a minimum deep water depth of 0.5 meters (m) (20 inches (in));
        (b) Whether aquatic components must consist of two or more breeding sites located within 2 kilometers (km) (1.25 miles (mi)) of each other;
        (c) Should the primary constituent elements be more descriptive of the variations in habitat preference throughout the range of the subspecies;
        (4) Whether the two recently discovered populations of California red-legged frogs in Youngs Creek, in Calaveras County, and in artificial ponds in Nevada County are essential to the conservation of the subspecies and should be included in designated critical habitat;
        (5) Land use designations and current or planned activities in or adjacent to the areas proposed and their possible impacts on proposed critical habitat;
        (6) Any foreseeable economic or other potential impacts resulting from the proposed designation, in particular, any impacts on small entities;
        (7) Some of the lands we have identified as essential for the conservation of the California red-legged frog are not being proposed as critical habitat. We specifically solicit comment on the inclusion or exclusion of such areas and:
        (a) Whether these areas are essential;
        (b) Whether these areas warrant exclusion; and
        (c) The basis for not designating these areas as critical habitat (section 3(5)(A) or section 4(b)(2) of the Act);
        (8) With specific reference to the recent amendments to sections 4(a)(3) and 4(b)(2) of the Act, we request information from the Department of Defense to assist the Secretary of the Interior in excluding critical habitat on lands administered by or under the control of the Department of Defense based on the benefit of an Integrated Natural Resources Management Plan (INRMP) to the conservation of the species; and information regarding impacts to national security associated with proposed designation of critical habitat; and
        (9) Whether our approach to designating critical habitat could be improved or modified in any way to provide for greater public participation and understanding, or to assist us in accommodating public concerns and comments.

        If you wish to comment, you may submit your comments and materials concerning this proposal by any one of several methods (see ADDRESSES section). Please submit electronic comments in ASCII file format and avoid the use of special characters or any form of encryption. Please also include “Attn: RIN 1018-AJ16” in your e-mail subject header and your name and return address in the body of your message. If you do not receive a confirmation from the system that we have received your Internet message, contact us directly by calling our Sacramento Fish and Wildlife Office at phone number 916/414-6600. Please note that the e-mail address fw1crlf@r1.fws.gov will be closed out at the termination of the public comment period. In the event that our internet connection is not functional, please submit comments by the alternate methods mentioned above.

        Our practice is to make comments, including names and home addresses of respondents, available for public review. Individual respondents may request that we withhold their home addresses from the rulemaking record, which we will honor to the extent allowable by law. There also may be circumstances in which we would withhold from the rulemaking record a respondent's identity, as allowable by law. If you wish us to withhold your name and/or address, you must state this prominently at the beginning of your comment. However, we will not consider anonymous comments. We will make all submissions from organizations or businesses, and from individuals identifying themselves as representatives or officials of organizations or businesses, available for public inspection in their entirety. Comments and materials received will be available for public inspection, by appointment, during normal business hours at the above address.
        Background

        A final rule designating critical habitat for the California red-legged frog (Rana aurora draytonii) was signed on March 1, 2001, and published in the Federal Register on March 13, 2001 (66 FR 14626).

        On June 8, 2001, the Home Builders Association of Northern California, California Chamber of Commerce, California Building Industry Association, California Alliance for Jobs, and the Building Industry Legal Defense Fund filed a lawsuit in the U.S. District Court for the District of Columbia challenging the Service's designation of critical habitat for the California red-legged frog. Home Builders Ass'n of Northern California, et al. v. Norton, et al., Civ. No. 01-1291 (RJL) (D. D.C.). On November 6, 2002, the court entered a consent decree remanding the designation to the Service to conduct an economic analysis in accordance with the Tenth Circuit's decision in New Mexico Cattle Growers Ass'n v. U.S. Fish and Wildlife Service, 248 F.3d 1277 (10th Cir. 2001). The consent decree vacated the critical habitat designation for the California red-legged frog with the exception of Units 5 and 31, units not known to be occupied by the frog, and ordered the Service to promulgate a proposed revised designation by March 2004, and a final revised rule by November 2005. A proposed rule designating critical habitat for the California red-legged frog was published on April 13, 2004 (69 FR 19620). A public comment period on the proposal was open for 60 days following its publication. By this notice, we are hereby extending the public comment period on the proposal for an additional 30 days.
        Author
        The primary author of this notice is Douglas Krofta, Division of Conservation and Classification, U.S. Fish and Wildlife Service, Arlington, Virginia.
        
          Authority:

          The authority for this action is the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
        
        
          Dated: June 8, 2004.
          Craig Manson,
          Assistant Secretary for Fish and Wildlife and Parks.
        
      
      [FR Doc. 04-13400 Filed 6-9-04; 12:37 pm]
      BILLING CODE 4310-55-P
    
  